Ross and Lynch, JJ.,
dissent in a memorandum by Ross, J., as follows: The majority opinion of this court presents a convincing argument to conclude that *548the subject conveyances should be set aside as being fraudulent. If this decision had been rendered after trial, I would unhesitatingly join in this result. However, on the bare record now before this court, a summary determination is premature. The central issue of fact, and one recognized by my colleagues as such, is whether the individual defendants received fair consideration in the form of shares of stock in the defendant corporations for the now complained of conveyances. As to the Bronx properties which were conveyed to 256 Equities, Inc., the record demonstrates that defendant, Frank Ferranti, and his wife, purchased the four parcels of realty to provide a home for themselves and homes for certain of their children. Even if I were to accept the reasoning of the majority that Frank Ferranti is only a 12y2% beneficial owner in 256 Equities, Inc., there is still nothing in the record to further conclude that this consideration is inadequate. As we are all aware, the price of real estate in the City of New York has been escalating for quite some time now. At today’s rate, Frank Ferranti’s interest in the corporation, the sole assets of which are these four parcels of real estate, could be equal to, or greater than, the outstanding judgment. This same reasoning would also apply to the conveyances made by defendant, Jack Ferranti, of his three parcels of Manhattan real property to defendant corporation, 258 Enterprises, Incorporated. To conclude, as the majority does, is to determine that, in relation to the subject real property, the value of the corporate stock received by the individual defendants is virtually valueless. I am not prepared to reach this result in advance of trial. As has been so often stated and reiterated, the function of this court, when reviewing an application for summary judgment, is issue recognition not issue determination (Esteve v Abad, 271 App Div 725). The issue now before this court is to determine the adequacy of consideration. The majority has seen fit to finally decide this issue; however, in my opinion, a substantial question of fact still exists as to this issue.